CONCURRING OPINION
Keep®, Judge:
It is not disputed here that the plaintiffs have-complied with the regulations promulgated under the authority of section 506 (2) which provide that allowance shall be made in the estimation and liquidation of duties where fruit or other perishable merchandise has been condemned at the port of entry. Under authority of section 506 (2) the plaintiffs claim that a refund of duties-paid upon entry should have been made by the collector upon liquidation of the entries. The collector assessed duty upon the basis of the entered values of 14,949 crates of melons, whereas only 13,382 crates-entered the commerce of the country as imported merchandise, 1,567 crates being condemned. The Government contends, however,. *65that an allowance was made for the decayed melons by the appraiser in appraising the merchandise and as proof thereof cites the record herein of notations upon the appraiser’s return. In addition, the United States examiner was called to testify as to his return and to explain what was meant by notations made by him. An examination of the entry papers discloses that in the nine entries involved herein, by way of amendment, the importer added to make market value in five entries and deducted to make market value in four entries. The increases in the invoice value ranged from 2 cents per crate to 43 cents per crate, and the deductions from 3 to 9 cents per crate.
The appraiser passed the entered values as correct, as indicated by a check mark in red ink on the appraiser’s summary sheet in the column headed “appraised.” Inasmuch as the additions and deductions upon entry to make market value were based upon the total number of crates of melons imported, and as such additions and deductions were approved by the appraiser as the dutiable values of the merchandise, we cannot assume that the appraiser in so approving the entered values made any allowances. Nor can we assume merely because the importer amended his entries to conform to a value that would be approved by the appraiser, the amendments were made by the importer with a view of allowing for the condemned melons. True, the examiner testified that he found the dutiable value of the merchandise, and illustrated his findings by showing how he found the value for 2,413 crates in entry 821883, protest 843579-G, as follows:
Therefore the value as found for the 2,233 cases sold was distributed over the 2,413 cases imported and that was the value reported to the collector. It wasn’t finding of a value and a deduction made from that value.
However, his value notations were an approval of the value as entered, as being the proper dutiable values of the merchandise, and, under the statute, section 501, the decision of the appraiser became final and conclusive upon the expiration of sixty days after the dates of his reports, without there having been any appeal taken by the collector relative to the proper dutiable values of the merchandise imported.
The situation that now confronts us is that the importer has shown, all the facts necessary to entitle him to the allowance. The Government contends, however, that the allowance was not made in the collector’s estimation and liquidation of duties because such allowance had been made by the appraiser. The appraiser admitted that he found a value and that there was no deduction made from the value found by him because of the condemned merchandise. On the other hand, he approved the entered value of the merchandise, and admitted that such value found for the total of melons invoiced was measured by the value of the melons that were not condemned. Therefore it is clear that the appraiser deliberately undervalued the merchandise for *66dutiable purposes. When the appraiser finds a value that is less than the dutiable value, his appraisement is not thereby illegal and void, any more than if he found a value higher than the dutiable value. A remedy for the correction of such values is provided by statute, but if not taken advantage of within sixty days by the collector the erroneous value must stand as the dutiable value of the merchandise. Had the Government established before this court the dutiable values of the merchandise and conclusively proved that the importer had actually obtained the relief for which he is now seeking, we would be powerless to grant relief because the values entered became fixed as the proper dutiable values upon the expiration of sixty days after final appraisement.
In the case of Bush v. United States, Reap. Dec. 4479, the appraiser found an erroneous dutiable value for silver bracelets. At the trial it was stipulated that the foreign value was represented by the unit values less 50 per centum, plus 8 per centum French tax, and that the export value was no higher. The appraiser, however, found that the foreign value was represented by the unit values, plus 8 per centum, as entered. An appeal to reappraisement was taken by the importers. The Government moved to dismiss the appeal for the reason that the merchandise was appraised as entered and the statute did not provide an appeal by the importers. In finding that the importer had no redress, although his contention was admittedly correct, the court stated:
On the state of the record in this case it now appears that the appraisement should have been made at invoice prices less 50 per centum, plus 8 per centum French tax, whereas the merchandise was actually appraised at the invoice values plus 8 per centum tax. If we were to assume that a clerical error was made in preparing the entry in question, as alleged in the appeal, the court would be powerless to give relief for two reasons. First, the court could not entertain a protest to correct an error or mistake in appraisement. J. E. Bernard & Co. v. United States, T. D. 42525, 52 Treas. Dec. 504, at 506. Second, the court can only give relief from additional duties for proven clerical error under section 489.
The collector is under no obligation to collect duty on the entered value unless the final appraised value is lower than the entered value.
*******
* * ⅜ The right of appeal is a statutory right. It follows that if it is not given in the statute it does not exist. Unfortunately for the importer’s contention section 501 does not give in broad terms an appeal from every ap-praisement. What it does do is to state the right of appeal in terms of a statute of limitation. As to the collector, the appraisement is final unless he files a written appeal within sixty days from the date of the appraiser’s report, but as to the importer it shall become final thirty days after delivery or mailing of a written notice of appraisement, etc. Having provided for a notice in only two circumstances, neither of which fits this case, it would seem naturally to follow that the law did not contemplate an appeal from reappraisement in such a case as we have before us.
*67In that case admittedly the appraiser, in appraising at the entered values, found a value that was higher than the proper dutiable value, and unfortunately the importer was obliged to suffer. Here, we have a case where the appraiser has found a value which is less than the proper dutiable value. The collector had his remedy of appeal to reappraisement, but failed to avail himself of it. In a number of cases in which the writer hereof has participated, we were of the opinion that the importer was entitled to the relief demanded but held that we were unable to grant the same because we are a court of law and without equity jurisdiction. As I see it, we cannot change a long line of decisions of that character merely because in this case there might be a suspicion that in the finding of value the appraiser took into consideration in his appraisement that a portion of the-merchandise had been condemned as unsalable. Being a court of law, we have no equitable jurisdiction even when the Government, should be the recipient thereof.
For the reasons stated, I fully concur with the conclusions reached by my associate, Judge Cline, in holding that the importer is entitled., to the relief sought.